DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 recite the limitations relying on "Ra", “Rb”, and “Rc", with no indication of what these variables are or mean.  They are mentioned several times in the “when the...” indented clause of claim 19, and again in claim 20.  There is insufficient antecedent basis for these limitations in the claims.
Claims 21-22 recite the limitations relying on "aa", “bb”, and “Rd", with no indication of what these variables are or mean.  They are mentioned several times in the “wherein the determining...” indented clause of claim 21, and again in claim 22.  There is insufficient antecedent basis for these limitations in the claims.



Response to Arguments
Applicant’s arguments, see remarks, filed 4/13/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on the 3rd page of the remarks, Examiner agrees that the abstract limitations of the amended claims are improving another technology.
Applicant’s arguments, see remarks, filed 4/13/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on the 5th page of the remarks, Examiner agrees that the amendment overcomes the rejection.

Allowable Subject Matter
Claims 1, 5, 7, 10-12, 15-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "... determining a quality level of an iron and steel product, ... comprising: obtaining ... first parameters ... ; fusing the plurality of first parameters to obtain a comprehensive quality evaluation parameter; ... , wherein: ... the first parameters are obtained through corresponding second parameters, and the second parameters comprise at least one product quality testing parameter and at least one technical capability parameter of production line equipment; the product quality testing parameter comprises chemical component data and mechanical property data; and the technical capability parameter ... comprises a melting-casting production line parameter and a thermoforming production line parameter", in combination with the remaining claim elements as set forth in claim 1, and claims 5, 7, 10-12, 15-16, and 18 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
s 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  These claims inherit the limitations of claim 1 cited above in the foregoing reasons for allowance, through their dependence on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weaver (2006/0108721) is cited for disclosing steel production, including monitoring of steel quality through chemical measurements (see paragraphs 16, 28, 44, and 46).
Kranner (2006/0009864) is cited for disclosing use of tensile testing for quality monitoring in steel casting (see paragraph 126).
Horn et al. (6,085,183) is cited for disclosing an adaptive, automated control for steel casting.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         

/ROY Y YI/               Primary Examiner, Art Unit 2852